FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 08-50532

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00291-SVW

   v.

 MARC MANLY RIDEOUT,                             MEMORANDUM *
 aka Keri Colbert,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Marc Manly Rideout appeals from the 95-month sentence imposed

following his guilty-plea conviction for fraudulent use of an unauthorized access

device and aggravated identity theft, in violation of 18 U.S.C. §§ 1028A(a)(1) and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
1029(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

        Rideout contends we should remand because the district court’s oral

sentence included ambiguous mental health conditions that differed from the

written judgment. Remand is unnecessary here because the written judgment,

which resolved the ambiguity about the district court’s imposition of mental health

treatment, prevails. See United States v. Garcia, 37 F.3d 1359, 1368 (9th Cir.

1994); see also United States v. Lopez, 258 F.3d 1053, 1057 (9th Cir. 2001)

(concluding that record amply supported district court’s belief that defendant

needed metal health counseling). Further, the district court reasonably concluded

that the limited disclosure of Rideout’s presentence report and/or any mental health

evaluations was necessary to facilitate his treatment and successfully monitor his

reintegration into society following his release from prison. See United States v.

Stoterau, 524 F.3d 988, 1011 (9th Cir. 2008); Lopez, 258 F.3d at 1057.

        Rideout also contends that the district court’s oral pronouncement

prohibiting him from obtaining an identification in other names conflicts with the

written judgment stating he shall not “use, for any purpose or in any manner” any

name other than Marc Manly Rideout. This contention fails. See Garcia, 37 F.3d

at 1368.

        AFFIRMED.


JC/Research                                2                                     08-50532